HEIMAN, J.,
dissenting. I believe that the result reached by the majority is incorrect. Accordingly, I respectfully dissent.
In my opinion, the trial court properly determined that the one year statute of limitations had expired prior to the commencement of the defendant’s “prosecution.” See General Statutes § 54-193 (b). I base my conclusion on State v. Crawford, 202 Conn. 443, 521 A.2d 1034 (1987). On the basis of Crawford, I believe that the judgment of acquittal should be affirmed. 1
The following undisputed facts are relevant to my conclusion. The defendant was charged with offering to make home improvements without being registered in violation of General Statutes § 20-427 (b) (5). The information charging the defendant was signed by an assistant state’s attorney and alleged that the defendant had committed the violation in Ridgefield on August 24, 1993. On August 22, 1994, almost one year after the alleged violation, a judge of the Superior Court issued *489a warrant for the defendant’s arrest. There is no written record of when the arrest warrant was received by the Ridgefield police department for service on the defendant. The department does not have a system in place for determining the time that they receive arrest warrants. Detective Michael Gates was the Ridgefield police officer responsible for serving arrest warrants such as the one here. Gates worked on August 24,1994, from 4 p.m. until midnight. As of the end of his shift, at midnight, August 24, 1994, Gates had not received the arrest warrant for the defendant. At that point, one year had elapsed since the defendant had allegedly violated the statute in question. Gates received the arrest warrant at 4 p.m. on August 25,1994, one year and one day after the alleged violation. Gates served the warrant on the defendant and arrested him at 11 p.m. on August 25, 1994.
Pursuant to General Statutes § 54-193 (b), “[n]o person may be prosecuted for any [misdemeanor] . . . except within one year next after the offense has been committed.” See State v. Crawford, supra, 202 Conn. 447. The defendant was charged with committing a class B misdemeanor; General Statutes § 20-427 (c); and therefore had to be “prosecuted” within one year next after the offense had been committed. General Statutes § 54-193 (b). The state alleged that the defendant committed the offense on August 24,1993. Thus, the defendant had to be “prosecuted” by August 24, 1994, in order for the one year statute of limitations to be satisfied. As previously noted, the arrest warrant for the defendant was issued by a judge of the Superior Court on August 22, 1994, but the evidence indicates that the police both received and served the warrant on the defendant on August 25, 1994, more than one year subsequent to the commission of the offense.
The dispositive issues in this case are (1) what is the definition of the term “prosecuted” as used in § 54-193 *490(b), and (2) given that definition, was the defendant “prosecuted” within one year after the offense had been committed. The majority holds that pursuant to our Supreme Court’s opinion in State v. Crawford, supra, 202 Conn. 447, a “prosecution” under § 54-193 (b) commences when an arrest warrant is issued by a judge of the Superior Court. The majority fails to recognize, however, that according to the text of Crawford, the warrant must also be delivered to a proper officer for service in order for a “prosecution” to be initiated. Id., 450. In fact, the majority fails to address fully or quote the Crawford delivery requirement, stating only that the trial court improperly applied the delivery requirement and that the defendant improperly relied on it. I believe that the delivery requirement set forth in Crawford and discounted by the majority is a legitimate requirement that must be met in order for a “prosecution” under § 54-193 (b) to be commenced. Id., 450; see also State v. Ali, 233 Conn. 403, 414, 660 A.2d 337 (1995); State v. Chacon, 479 So. 2d 229, 230 (Fla. App. 1985); State v. Hickman, 189 So. 2d 254, 258, 260, 261-62 (Fla. App. 1966).
In its analysis in Crawford, the Supreme Court begins by setting forth the language of § 54-193 (b). State v. Crawford, supra, 202 Conn. 447. The court concludes that the statute neither defines “prosecuted” nor reveals at what stage of the prosecution the limitation period becomes tolled. Id. The court explains the purpose of a statute of limitations and sets forth the fact that jurisdictions differ as to what act serves to commence a prosecution and toll a statute of limitations. Id., 447-48. The court asserts that in jurisdictions where legislation mandates the finding of an indictment or the filing of an information, the “prosecution” is considered commenced by either of these acts, and the running of the limitation period is thereby tolled. Id., 448. The court further explains that in jurisdictions without such legis*491lation, the prosecution is commenced and the limitation period tolled by the issuance of an arrest warrant by a magistrate. Id. The court points out that the American Law Institute model penal code embraces both methods of commencing a prosecution for the purpose of tolling a statute of limitations. Id.
Following this introductory portion of its analysis, the court next looks to Connecticut law. Id., 448. The court carefully explains the specific method of commencing a prosecution in Connecticut: “In this state, the initial step to commence a prosecution, when an arrest is to be made by virtue of a warrant, is the presentation of an application for a warrant, which is accompanied by an affidavit, by a prosecutorial official to a judicial authority. If the judicial authority finds that the accompanying affidavit shows probable cause to believe that an offense has been committed, and that the person complained against committed it, the judicial authority may issue an arrest warrant. General Statutes § 54-2a.” (Emphasis added.) Id., 449.
After explaining the initial step required to commence a prosecution in Connecticut, the court does not cease its analysis, but, rather, attaches an important condition to the requirements for commencing a prosecution. The court immediately continues its analysis with the following proposition: “When an arrest warrant has been issued, and the prosecutorial official has promptly delivered it to a proper officer for service, he has done all he can under our existing law to initiate prosecution and to set in motion the machinery that will provide notice to the accused of the charges against him. When the prosecutorial authority has done everything possible within the period of limitation to evidence and effectuate an intent to prosecute, the statute of limitations is tolled. See State v. Hickman, [supra, 189 So. 2d 261-62].” (Emphasis added.) State v. Craw *492ford, supra, 202 Conn. 450.2 It is clear that the court did not outrightly adopt the model penal code’s rule as to when a prosecution commences, but, instead, the court borrowed from and embellished on the model code’s rule.
Thus, contrary to the majority’s opinion, the Crawford analysis establishes that the mere issuance of an arrest warrant by a judge of the Superior Court is insufficient to commence a prosecution for the purpose of tolling the statute of limitations. In discussing Connecticut law and procedure, the Crawford court appended the condition of “delivery” to the model penal code’s “issuance” requirement. Id., 450. In doing so, the court deliberately cited State v. Hickman, supra, 189 So. 2d 261-62, a Florida appeals court case that stands for the proposition that once the prosecutorial authority has done everything possible within the limitation period to effectuate an intent to prosecute, the statute of limitations is tolled. State v. Crawford, supra, 202 Conn. 450. Hickman also sets forth the rule that a warrant must be signed by a magistrate and delivered to a proper officer for service within the limitation period in order to toll the statute of limitations. State v. Hickman, supra, 258, 260. In addition, State v. Chacon, supra, 479 So. 2d 230, a Florida case cited in Crawford's discussion of the law of other jurisdictions; State v. Crawford, supra, 448; is in accord with Hickman. Our Supreme Court was clearly influenced by the Florida precedent in deciding when a prosecution is commenced for the purpose of tolling a statute of limitations in Connecticut. The court made it clear that the Florida requirements were to be the requirements of Crawford.
*493The Crawford analysis continues by recognizing that some limit should exist as to when an arrest warrant must be executed by the police. Id., 450. The court recognizes that a warrant “must be executed without unreasonable delay.” Id., 450-51, citing I A.L.I. Model Penal Code and Commentaries (1985) § 1.06 (5). It is here that the court expressly adopts aprovision of the model penal code for the first time, without modification.
The majority’s opinion in this case concludes that Crawford adopts the model code’s “issuance” rule regarding the commencement of a prosecution, does not add the “delivery” requirement to that rule, and embraces the model code’s provision that a warrant must be “executed without unreasonable delay.” This is a conclusion that, in my opinion, is not supported by the text of Crawford. First, Crawford borrowed from and added to the model code and created the two-pronged rule that a prosecution is commenced for the purpose of tolling a statute of limitations when, prior to the expiration of the statute, the arrest warrant is (1) issued by a Superior Court judge and (2) delivered to a proper officer for service. State v. Crawford, supra, 202 Conn. 449-50. Second, Crawford proceeded to adopt the model code’s provision that a warrant must be executed without unreasonable delay. Id., 450-51. Prior to the court’s adoption of the model code’s provision that a warrant must be executed without unreasonable delay, the court had only cited the code in its introduction to the law of other jurisdictions. Id., 448. Following its introduction to the law of other jurisdictions, the court’s next authoritative case citation is to Hickman. Id., 450. The Hickman citation appears in the paragraph of the court’s analysis that holds that a statute of limitations becomes tolled in this state, when prior to the expiration of the statute, the arrest warrant is issued by a judge and delivered to a proper officer for service. Id. After citing Hickman, the court then *494adopts the model code’s provision that a warrant must be executed without unreasonable delay. Id., 450-51.
Finally, I note that although the delivery requirement has not again been fully explored by this court or our Supreme Court, the requirement has not been abandoned subsequent to Crawford. See State v. Ali, supra, 233 Conn. 414. In Ali, our Supreme Court fully quoted the Crawford analysis, including the delivery requirement. Id., 414.1 see no reason why the Crawford delivery requirement should be abandoned by this court in light of our Supreme Court’s recent recognition of that requirement.
Here, the trial court recognized the rule of Crawford that a prosecution is commenced for the purpose of tolling a statute of limitations when, prior to the expiration of the statute, the arrest warrant is (1) issued by a Superior Court judge and (2) delivered to a proper officer for service. The defendant allegedly committed the crime at issue on August 24, 1993. The crime is subject to a one year statute of limitations, expiring on August 24, 1994. The trial court found that the defendant’s arrest warrant was issued by a Superior Court judge on August 22, 1994, but that the warrant was not delivered to the Ridgefield police department until August 25, 1994, one day after the expiration of the statute of limitations. On the basis of Crawford and on these facts, the trial court found that the statute of limitations had expired prior to the commencement of the defendant’s prosecution. Consequently, the trial court rendered a judgment of acquittal. I agree with the trial court’s interpretation of the law and its finding that the statute of limitations had expired prior to the commencement of the defendant’s prosecution. Thus, in my opinion, the trial court properly rendered a judgment of acquittal. I would therefore affirm the judgment of the trial court.
For the foregoing reasons, I respectfully dissent.

 Because I conclude that the judgment of acquittal should be affirmed, I do not discuss the second issue raised on appeal regarding double jeopardy.


 A summary of the Crawford decision appears in an A.L.R. annotation and clearly sets forth the Supreme Court’s holding that a warrant must be issued and delivered to a proper officer for service within the limitation period in order to toll the statute of limitations. Annot., 71 A.L.R.4th 543, 544 (1989).